Citation Nr: 1428244	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  11-13 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a knee disorder, to include as secondary to service-connected right and left ankle disabilities.

2.  Entitlement to service connection for a knee disorder, to include as secondary to service-connected right and left ankle disabilities.

3.  Entitlement to service connection for a psychiatric disorder, including an anxiety disorder, depression, or a mood disorder.

4.  Entitlement to service connection for a sleep disorder.

(The issue of entitlement to an apportionment of the Veteran's VA compensation benefits is the subject of a separate decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to April 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board acknowledges the Veteran's request for his representative to present testimony before the Board on his behalf while the Veteran remains incarcerated.  Pertinent regulations provide that requests for appearances by representatives alone to personally present argument may be granted if good cause is shown.  Whether good cause has been shown will be determined by the presiding Board member assigned to conduct the hearing.  38 C.F.R. § 20.700(b) (2013).  In this case, the Veteran has communicated his assertions regarding his claims in written correspondence and during VA compensation and pension examinations.  In addition, his representative has had the opportunity to present argument on the Veteran's behalf and has done so in informal hearing presentations dated in March and August 2013.  Therefore, the undersigned concludes that good cause has not been shown to allow for an appearance at a hearing by the Veteran's representative alone.

(The underlying issue of entitlement to service connection for a knee disorder, to include as secondary to service-connected right and left ankle disabilities, is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  An unappealed RO rating decision in September 2009 denied service connection for a bilateral knee disorder, to include as secondary to right and left ankle disabilities; no appeal was thereafter made by the Veteran.

2.  Evidence added to the record since the September 2009 RO rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a knee disorder and raises a reasonable possibility of substantiating the claim.

3.  A psychiatric disorder, including anxiety disorder, depressive disorder, or mood disorder is not attributable to the Veteran's active military service.

4.  A sleep disorder is not attributable to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The RO's September 2009 rating decision that denied service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the September 2009 RO rating decision to reopen the claim for service connection for a knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The Veteran does not have a psychiatric disorder, including anxiety disorder, depression, or mood disorder, that is the result of disease or injury incurred in or aggravated by active military service.  38 C.F.R. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The Veteran does not have a sleep disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 C.F.R. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 

In claims to reopen, VA must notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting the decision in Kent as requiring that the notice provided specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In the present case, notice was provided to the Veteran in a February 2010 letter, prior to the initial adjudication of his claim to reopen for service connection for a bilateral knee disorder.  The Board finds this notice fully complies with VA's duty to notify.  The Veteran was advised of the reasons why his claim for a bilateral knee disorder was previously denied and that new and material evidence must be submitted that addresses the reasons for the prior denials.  He was further advised of the types of evidence he needed to submit.  Finally, he was advised of what information and evidence was necessary to substantiate the underlying service connection claim.  The February 2010 letter and a July 2010 letter also provided the necessary information regarding his claim for service connection for anxiety disorder, a mood disorder or depression, and sleep deprivation.  The letters also advised him of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The claims file contains his service treatment records, post-service private and VA treatment records, VA examination and medical opinion reports, and lay statements.

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument, including from his representative.  Therefore, he was provided with a meaningful opportunity to participate in the claims process.

II. Claim to Reopen

The Veteran seeks service connection for a bilateral knee disorder, which he initially claimed as secondary to his service-connected right and left ankle disabilities.  The RO originally denied the Veteran's claim for a bilateral knee disorder in a decision dated in September 2005.  He was notified of the denial in a September 2005 letter.  

At that time, the RO denied the Veteran's claim for service connection for a bilateral knee disorder on the basis of service treatment records, post-service VA and private treatment records, and an August 2005 VA examination report and medical opinion.  On VA examination, x-rays of each knee were normal and the diagnosis following a physical examination was bilateral knee pain.  The RO denied the claim because although there was a record of treatment in service for right knee pain, there was no permanent residual or chronic disability shown by the service medical records or demonstrated by evidence following service; because VA treatment records failed to establish any relationship between the current bilateral knee pain and any disease or injury shown in service; because complaints of symptoms such as pain are not ratable entities without an established diagnosis; and because the August 2005 VA examiner opined that the bilateral knee pain was less likely than not due to the service-connected right and left ankle disabilities.

The Veteran attempted to reopen his claim for service connection for a bilateral knee disorder secondary to his ankle disabilities in November 2008.  He failed to appear for a February 2009 VA joints examination.  In a September 2009 decision, the RO denied reopening the claim because additional VA treatment records added to the claims file since the prior denial did not reflect complaints of or treatment for a knee condition.  The Veteran was notified in writing of the RO's September 2009 determination and his appellate rights and did not appeal.  Hence, the September 2009 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

An application to reopen the Veteran's claim was received in January 2010.  New evidence associated with the claims file includes a lay statement from a fellow Texas Department of Criminal Justice (TDCJ) inmate and coworker, who observed notable degeneration in the Veteran's knee and ankle mobility during the couple of years they had worked together; he also related that the Veteran's pain and physical limitations appeared to hinder his job and recreational activities.  New evidence also includes the report of a September 2010 VA knees examination.  A right knee x-ray was noted to be normal; it does not appear that a left knee x-ray was obtained.  Following a physical examination, the diagnosis was patellofemoral syndrome, right.  In an October 2010 addendum opinion, the September 2010 VA examiner opined that the right knee condition was less likely as not caused by or a result of the Veteran's military service because there was "no chronic right knee condition established while on active duty, no evidence of treatment documentation for compensable right knee condition within [one] year of active duty, [and] no evident [sic] of [treatment documented] for right knee since 1978 active duty discharge."  The September and October 2010 examination and opinion reports did not indicate whether a left knee disorder was diagnosed and did not include an opinion as to whether any right or left knee disorder was caused or aggravated by the service-connected ankle disabilities.  

The recently received medical and lay evidence, when considered with the evidence previously assembled relates to an unestablished fact necessary to substantiate the claim for service connection on a secondary basis.  The evidence since the last final denial raises the possibility that the Veteran's right knee patellofemoral syndrome disability and his claimed left knee disorder may have been caused or aggravated by his service-connected right and left ankle disabilities.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

III.  Other Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a present disability, there must be:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

The Veteran contends that he has anxiety disorder, depression or a mood disorder, and a sleep deprivation disorder that began during military service as a result of "being transferred from place to place frequently" and being subjected to "extreme pressure brought on by an extremely strict and demanding division officer" when he was aboard ship.  He relates that on "numerous occasions he was singled out in front of other troops and constantly told [that he] 'didn't measure up.'"  He asserts that as a result of his treatment during military service, he "began self-medicating and consequently ended up in VA hospital drug/alcohol treatment programs" beginning around 1985.  He states that he was treated at the Lubbock VA Outpatient Clinic (VAOPC) for depression and sleep deprivation brought on by nightmares and prescribed Celexa and Trazodone.  He also reports that he "ended up in [the] Texas Department of Corrections due to a relapse of these conditions.  [He] was drinking and riding [his] motorcycle, resulting in a conviction of intoxicated assault."

The Veteran's service treatment records reflect that in August 1977 he requested to see a medical officer for personal problems.  He complained of nervousness, hyperventilation, moderate heat intolerance, weight loss, irritability, decreased appetite, and increased constipation.  The assessment was possible elevated thyroid versus reactional anxiety/depression.  Another record of care reflects that he reported having trouble with nervousness for one year, having symptoms of a heart attack, getting short-winded when he became upset, and having uncontrollable emotions.  He reported that he had lost 20 pounds in the past month and sometimes slept well.  He denied any trouble with the law, but reported having "a little" trouble financially.  He also stated that he was depressed.  He denied taking any drugs or medications.

On entrance examination in July 1975, psychiatric function was reported as normal on clinical evaluation.  His weight was recorded as 128 pounds.  Psychiatric function was reported as normal again on examination in December 1975, and his weight was recorded as 148 pounds.  On separation examination in April 1978, psychiatric function was normal on clinical evaluation, and his weight was recorded as 134 pounds.  In corresponding reports of medical history dated in July 1975, December 1975, and April 1978, the Veteran denied currently or ever having depression or excessive worry, nervous trouble of any sort, or frequent trouble sleeping.  In April 1978, he characterized his present state of health as good with the exception of being underweight.

A marriage certificate associated with the claims file reflects that the Veteran married in September 1975 during his military service when he was 17 years old; his wife was 16 years old at the time.  His DD Form 214 reflects that he was discharged from military service with a general discharge under honorable conditions.

Post-service VA treatment records from the Waco VA Medical Center (VAMC), the Amarillo VAMC, the Lubbock VAOPC, and the Big Spring VAMC collectively dated from December 1986 to June 2007 document a long, extensive history of chronic alcohol abuse and dependence with admissions for detoxification and treatment for alcohol withdrawal syndrome and inpatient and outpatient substance abuse treatment.  At times he has also been diagnosed with cocaine abuse, polysubstance abuse, cannabis dependence, and substance induced mood disorder (see admission note from Big Spring VAMC dated in December 2001).  On admission in December 1986, he indicated that he usually consumed a case of beer daily; he also underwent a psychological assessment and the diagnosis was continued alcohol dependence.  In December 2001, he gave a history of daily consumption of two to four six-packs of beer in addition to a pint of vodka.  

The records document the Veteran's reports of negative consequences of his alcohol abuse and dependence, including his marriage ending in divorce and estrangement from family members, several periods of incarceration for driving while intoxicated and other offenses, loss of his personal and commercial driver's licenses, and loss of numerous jobs.  During inpatient treatment at the Big Spring VAMC for polysubstance abuse from October to December 1992, he disclosed that he had received a general discharge under honorable conditions from the Navy secondary to drug-related disciplinary actions.  Upon discharge from the VA substance abuse treatment program, the diagnosis included personality disorder not otherwise specified, manipulative/dependent/antisocial traits.  The evidence of record reflects that he is currently serving a 45-year sentence for intoxication assault with a vehicle and a 1-year sentence for credit card abuse.

The Veteran's reports regarding the onset of his alcohol abuse have been inconsistent; however, he has consistently reported to VA treatment providers that he began drinking alcohol prior to military service.  For example, at times he has stated that he began drinking at age 11 [1969] and that alcohol use had been a problem since that time, and at other times stated that he had been drinking alcohol since 1971 [age 13] and that drinking became a problem in 1982 or 1983.  See e.g., VA treatment records dated in December 2011 and December 1986, respectively.  

During inpatient treatment from January to February 1992 for alcohol dependence, he admitted to treatment providers that "his father put whiskey in his bottle and mixed it with his milk," laughing when the Veteran would stumble about and pass out, and his father and an uncle began giving him beer when he was two years old because they "thought it was funny to see a child intoxicated."  He indicated that his father remained an "active alcoholic."  The Veteran stated that he was "drinking abusively" somewhere between 8 and 12 years old, that he was drinking whiskey at age 11, and that he began using marijuana at age 14.  He also disclosed being "extremely abused physically as a child and remember[ed] being beat on more than one occasion until he passed out" and that his father was also "very abusive" to the Veteran's mother.  He admitted that he "kept trying to enter [the] Navy from age 14 just to get away from home" and that his parents eventually divorced after he left home.

In December 2001, he presented to urgent care at the Big Spring VAMC with a complaint of depression, stating that he had been sober since 1993, but had "been drinking daily since separation from his wife [five] weeks ago."  He reported drinking one pint of vodka and two to four six-packs of beer in a 24-hour period as well as smoking two marijuana joints daily.  He stated that six weeks earlier a private physician prescribed a one-week supply of Paxil and that he was treated for depression four years earlier in February 1997 when his fiancée committed suicide in their home.  An admission note reflects that he requested detoxification from alcohol.  

During his inpatient treatment from December 2001 to January 2002, he was evaluated by psychiatrists; the diagnosis was alcohol dependence.  He also underwent a psychosocial assessment.  He related that his wife left him approximately six weeks prior to his admission and he lost his job at the same time.  He stated that prior to admission, he was consuming two to three six-packs per day, approximately one-half pint of vodka per day, and two to three marijuana joints per day.  He acknowledged that he has self-medicated for depression following stressful situations and stated that the loss from his fiancée's suicide was easier to deal with than the loss from divorce.  During an addiction severity index assessment, he stated that he was not taking any prescribed medication on a regular basis.  The records from the admission reflect treatment for alcohol abuse or dependence and for a substance induced mood disorder.

Following his discharge from Big Spring VAMC, he presented for a VA mental health assessment in April 2002.  He indicated that he had participated in substance abuse treatment programs through the years, but had never completed an evaluation through the VA mental health clinic.  He added that when his fiancée committed suicide in March 1999, it was recommended that he be hospitalized, but he did not follow through with the recommendation.  Instead, he obtained a prescription for Paxil from a physician friend, but stopped taking it after two months because he did not believe he needed it.  He stated that he had been taking Celexa for two months and had obtained some of his pills from his wife, who was on the same prescription at a higher dose, and he had been taking Trazodone, which he received during his recent inpatient treatment at Big Spring VAMC, to help him sleep.  The examiner indicated that the Veteran scored a "4" on the [Beck Depression Inventory], "suggesting normal ups and downs."  The Veteran stated that his characterization was accurate as long as he was on the current medication. 

He stated that he usually went to bed around 11:00 p.m. and fell asleep 20 to 30 minutes after taking Trazodone.  He usually sleeps through the night and wakes at 6:00 a.m., generally feeling rested.  He denied any current problems with nightmares.  He described his substance use history to include four six-ounce cups of coffee daily and sometimes a Coke and reported that his longest period of sobriety was between August 1997 and 2000.  

He endorsed a history of abuse consisting of physical and emotional abuse by both parents when he was growing up in addition to domestic violence between his parents.  He indicated that he had been married three times:  his first marriage ended because they did not get along; he was in a common law marriage with his second wife for three and a half years; he was engaged to be married again, but his fiancée committed suicide in February 1999; and he was currently married, but living apart from his wife.  He reported no combat experience or military sexual trauma.  Following a mental status examination, the diagnosis was rule out mood disorder; alcohol dependence, in early remission; cannabis dependence, in early remission.  A chronic sleep disorder was not diagnosed.

Later in April 2002, the Veteran presented for a VA ambulatory care visit.  He stated that he had increased his Trazodone with much improvement and had worked on other areas of sleep hygiene.  The assessment included sleep disorder.

The Veteran was afforded a VA mental disorders examination in November 2010.  The examining psychologist indicated that he reviewed the Veteran's claims file, administered psychological testing, and conducted a clinical interview and mental status examination.  When asked to state his concerns in his own words, the Veteran mentioned that his primary concern was with anxiety, which he described as claustrophobia.  When the examiner asked him to clarify what he meant by claustrophobia, he stated that "for the past 20 years he ha[d] been 'restless' and [had] been unable to keep a job for more than a year before he feels restless and wants to move on.  He also complain[ed] of long-standing problems with anger control."  The Veteran denied currently taking any psychotropic medication.

The Veteran reported that he was honorably discharged, but mentioned a loss of rank after an episode in which he was caught with marijuana in 1978.  He reported that he had been using marijuana for about a year prior to that, smoking about three or four times per week.  He stated that he was also using alcohol three or four times per week, drinking about 12 beers each time he used alcohol and stating that it took about six beers to feel the effects.  He denied any other consequences from use or problems while in the military and denied any combat experiences.

He denied any history of traumatic stressors growing up and denied any substance use.  The examiner noted, however, that "he later related that from the age of 13 or 14 on he was using alcohol once or twice a month, drinking 6 to 12 beers at a time when he did drink."  The examiner indicated that while the Veteran also denied any experience of abuse or violent behavior from his father growing up, during the mental health evaluation in 2002, the Veteran reported that both of his parents were physically and emotionally abusive toward him and that there was domestic violence between his parents when he was growing up.  The VA examiner observed that there was inconsistency between the Veteran's current reports of functioning and his reports in 2002.  The examiner also noted that other than the mention of treatment for depression following the Veteran's discharge from a substance abuse treatment program [in 2002] and the mention of nervousness, hyperventilation, sleep and appetite disturbance, and increased irritability during his Navy service [in 1977], no other psychiatric history had been established for the Veteran.

The Veteran indicated he had been incarcerated since 2005 at the Texas Department of Criminal Justice following his conviction for intoxicated assault with a deadly weapon, which involved a motorcycle wreck.  He stated that he worked full-time as a quality control inspector at a factory located at the prison and was also taking college classes and making good grades.  The examiner remarked that the Veteran appeared to have a full range of activities of daily living within the confines of his prison sentence.  He endorsed intermittent initial insomnia, occurring two or three times a week; he denied any other problems with sleep.  

The examiner explained that the results of the Beck Anxiety Inventory were of questionable validity because the Veteran's score of 23 was in the moderate to severe range, which was noted to be inconsistent with the frequency and intensity of anxiety symptoms that he reported during the mental status examination.

Following a mental status examination, the diagnosis was alcohol dependence, in remission; cannabis dependence, in remission; history of cocaine abuse; depressive disorder, not otherwise specified; and anxiety disorder, not otherwise specified.  The examining psychologist opined that "it appears likely that [the Veteran's] mood and anxiety problems are more likely to be secondary to his substance abuse than the other way around."  He also opined that the Veteran's "long history of functional impairment in occupational and social endeavors is primarily due to his mood and anxiety problems," which, in turn "are primarily related to his long-standing history of intermittent substance abuse."  

In support of his conclusion, the examiner observed that while it was clear that the Veteran had a long history of disrupted functioning, his "history indicates that this is primarily attributable to his substance abuse.  In fact, the [Veteran] reported an abusive use of alcohol, starting to use alcohol at age 13 or 14 and ending up drinking 6 to 12 beers at a time."  The examiner also noted that to the "degree that mood and anxiety problems predate his more significant substance abuse problems, it does not appear that these problems were serious enough to impair his functional status."  The examiner clarified that in other words, "when the [Veteran] abstained from substances and was clean and sober, he was able to maintain occupational functioning at a level in which he could support himself" and he appeared he was "able to maintain adequate social relationships when he was not using drugs or alcohol."  

In correspondence dated in March 2013, the Veteran's representative argued on his behalf that the Veteran's acquired psychiatric disorder, to include mood disorder and anxiety disorder, began during military service.  He reiterated that the Veteran contends that the substance abuse problems from his military service to present were an attempt to self-medicate for the claimed psychiatric disabilities.  The representative also suggested that the November 2010 VA examiner's medical opinion that the Veteran's "current diagnosed acquired psychiatric conditions are more likely related to substance abuse than military service" did "not dispose of the [Veteran's] contention that while there were complaints of a psychiatric condition in service, there are no notations of substance abuse related incidents while in service."  The representative offered no further argument beyond the Veteran's previous statements regarding his claimed sleep deprivation.

Having reviewed the entire claims file, the Board finds that service connection for an acquired psychiatric disability, to include anxiety disorder, depression or a mood disorder, and/or a chronic sleep disorder, including sleep deprivation, is not warranted.

Initially, the Board acknowledges that the Veteran is competent to provide lay evidence of reporting many of his psychiatric symptoms and that he has experienced psychiatric symptoms such as anxiety, depression, and sleep disturbance since active duty military service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377 n.4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  As in this case, while the Veteran is competent to describe many psychiatric symptoms, he is not competent to state whether such symptoms satisfy the diagnostic criteria for a particular mental disorder or whether his current anxiety, depression, or sleep disorder disabilities are related to his military service.  

In addition to considering competence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In weighing the credibility of lay assertions, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

For the reasons discussed below, the Board finds that the Veteran is not credible.  First, and foremost, his contention that he began self-medicating with alcohol and drugs during military service to cope with any anxiety, depression, or sleep disorder acquired in service as a result of frequent transfers, extreme pressure, and being singled out for not "measuring up" is plainly contradicted by his numerous prior statements made to numerous treatment providers in the course of seeking VA treatment for alcohol and/or drug abuse and dependence. 

The Veteran repeatedly told VA treatment providers that he began abusing alcohol as a child after his father gave him alcohol as a toddler and in the context of reportedly significant childhood physical abuse against the Veteran and his mother.  The Board finds that these statements regarding the childhood onset and context of his alcohol abuse are more believable because each was made for the purpose of seeking medical care, and the statements are consistent with the available record, including the Veteran's own self-reported history.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care).  

Second, while the Board does not doubt that the Veteran was frequently transferred, under pressure, or that he was singled out and criticized for his performance during military service, those experiences do not appear to be clinically significant according to his statements documented in decades of medical records.  Since 1986, he has interacted with many VA medical professionals in the course of seeking detoxification and treatment services for alcohol and drug dependence and for other medical problems and he did not identify or attribute psychiatric problems to events during military service; nor did he suggest that his alcohol and drug abuse was some sort of attempt to self-medicate to cope with any psychiatric symptoms.  

Rather, the Veteran has disclosed that his father mixed alcohol with his milk as an infant, that his father and uncle gave him beer as a toddler because they thought it was "funny" to see the Veteran intoxicated, that his mother and father abused him emotionally and physically as a child and that the physical abuse was "extreme" to the point that he "passed out" at times, that his father abused his mother when he was a child, and that he repeatedly attempted to enlist with the Navy since age 14 in an attempt to "get away from home."  

Third, the Veteran's remote assertions made more than 30 years after separation from service that any current psychiatric disability began during service as a result of vague descriptions of being under pressure and criticized and that any such psychiatric disability continued since that time are not credible because they are unsupported and contradicted by earlier records.  Here, while the Veteran did endorse symptoms of anxiety, depression, and sleep disturbance during military service, he denied such symptoms on separation examination and psychiatric function was reported as normal.  After service, he sought substance abuse treatment and medical care from VA facilities since 1986 and was in fact evaluated by psychiatrists, but he did not report problems with anxiety, depression, or sleeping until fairly recently, and when he did report such symptoms, he did not attribute them to military service or describe his symptoms as chronic since military service.  

Competent medical evidence of record demonstrates that when the Veteran did endorse symptoms of depression after service, it was in the context of his fiancée's suicide in their home in 1997 and when his wife left him at the same time that he lost his job in 2001.  Medical records also detail that the Veteran received Trazodone for sleep during his inpatient treatment for alcohol dependence in December 2001 to January 2002 when he relapsed after his wife left him and he lost his job; a chronic sleep disorder is not documented prior to that time.  Similarly, he filed his claim for service connection for psychiatric disorders after the loss of his personal freedom as a result of a felony conviction and 45-year prison sentence.  Thus, the Board concludes that the Veteran's experiences with depression, anxiety, or sleep problems appear to reflect episodic psychiatric symptoms coinciding with significant personal losses as reflected by his reports to VA treatment providers, none of which is traceable to military service. 

The Board also finds that decades of post-service medical evidence associated with the claims file does not support a continuity of anxiety, depression, or sleep disturbance symptomatology since separation from service.  These medical records, which include evaluations by psychiatrists, psychologists, social workers, doctors, and nurses, are relevant to the issue of whether the Veteran experienced psychiatric problems since discharge from military service as alleged, and the Board finds it reasonable to infer that he did not experience ongoing anxiety, depression, or sleep disturbance problems since discharge from service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).

In summary, the Veteran's remote, post-service statements, which he made in the course of seeking VA monetary benefits, suggesting that his alcohol abuse was in response to anxiety, depression, and sleep deprivation that began during military service plainly contrast with his multiple prior statements.  Notably, before filing the claim for service connection, he never suggested that his alcohol or drug abuse, or any psychiatric complaints, were related to events during military service.  In conclusion, the Board finds the medical evidence to be of greater probative value than the Veteran's lay contentions because the Board does not find him to be a credible historian.

Turning to the medical opinion evidence, the Board finds that the November 2010 medical opinion by the VA examiner is persuasive and probative evidence against the claim for service connection for anxiety, depressive, and sleep disorders because it was based on a review of the claims file, mental status examination, and was supported by an articulated medical explanation that is consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

Here, the examiner concluded that the Veteran's mood and anxiety problems were likely secondary to his substance abuse problems.  The Board notes that the examiner's opinion appears to be fully supported by the medical evidence of record, which reflects that the Veteran's substance abuse began before military service as a child in the context of significant physical abuse; that his complaints of anxiety, depression, and sleep disturbance during military service did not appear to be chronic according to decades of post-service medical evidence; and that a substance induced mood disorder was diagnosed in December 2001, reflecting that substance abuse cause the Veteran's mood disorder or depression, not the other way around.

Finally, the Board considered the March 2013 suggestion by the Veteran's representative that the November 2010 VA examiner's medical opinion did not dispose of the issues on appeal because there were complaints of a psychiatric condition in service, but there were no notations of substance abuse related incidents while in service.  The Board emphasizes that although the Veteran's substance abuse is not documented in his service treatment records, the Veteran has admitted to alcohol and drug abuse during military service that resulted in adverse consequences.  In 1992, he disclosed that he had received a general discharge under honorable conditions from the Navy secondary to drug-related disciplinary actions.  He reported a loss of rank due to marijuana possession.  He admitted consuming up to 48 beers per week during military service and that his level of tolerance resulted in not feeling the effects of alcohol until his sixth beer.  Clearly, the Veteran does not dispute his abuse of alcohol and drugs during military service, and the Board finds that the medical opinion of the November 2010 VA examiner is adequate to decide the claims.

For all the foregoing reasons, the Board finds that service connection for an psychiatric disorder, including anxiety disorder, depression or a mood disorder, a sleep disorder or sleep deprivation is not warranted.  In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a knee disorder; to this limited extent, the appeal is allowed.

Entitlement to service connection for a psychiatric disorder, including any anxiety disorder, depression or mood disorder is denied.

Entitlement to service connection for a sleep disorder is denied.


REMAND

The Veteran was afforded a VA examination in August 2005 to evaluate his claimed bilateral knee disorder.  A right or left knee disability was not diagnosed; rather the diagnosis was "knee pain."  Still, the examiner opined that the Veteran's symptom of knee pain was less likely than not related to his service-connected right and left ankle disabilities.

The Veteran was afforded another VA examination in September 2010.  The examination report does not address whether left knee symptoms were present, does not describe left knee x-ray evidence or indicate that an x-ray of the left knee was obtained, and although there was crepitus in both knees on examination, the report does not indicate whether a left knee disability was present.  In addition, the examination report indicates that x-ray evidence of the right knee was available and was reported as normal.  It is unclear from the examination report, however, whether the x-ray report was from the August 2005 VA examination prior to the Veteran's incarceration, or whether the examiner was able to obtain a new radiological study.  The agency of original jurisdiction (AOJ) should obtain all VA radiological reports regarding the knees and associate them with the claims file.

In July 2010, the Veteran submitted a lay statement from a fellow inmate and coworker at the Texas Department of Criminal Justice (TDCJ) regarding his observations that the Veteran's knee and ankle mobility had notably degenerated, resulting in expressions of pain and hindering the Veteran's ability to perform his TDCJ job and recreational activities.  The Board notes that such observations are capable of lay observation.

Accordingly, the Veteran should be afforded a VA orthopedic examination by an appropriate physician to determine whether he has a current right or left knee disability that is related to military service, or that has been caused or aggravated by his service-connected right and/or left ankle disabilities.  

Prior to arranging the examination, the AOJ should give the Veteran another opportunity to submit records of evaluation and treatment from the TDCJ that he previously identified as being pertinent to his knees.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA radiological reports pertinent to the knees, including any from the September 2010 VA knee examination, and associate them with the claims file.

2.  Ask the Veteran to submit all records of evaluation and treatment for knee problems from the Texas Department of Criminal Justice or authorize VA to obtain those records on his behalf.

3.  After the outstanding treatment records have been received or determined to be unavailable, arrange with officials at the TDCJ for the Veteran to be afforded a VA orthopedic examination to evaluate the nature and etiology of his claimed bilateral knee disorder.  (It appears that the Veteran may have been examined at the TDCJ for previous VA examinations and that he has been able to appear for a VA examination at the Amarillo VAMC in August 2009 accompanied by TDCJ guards.)  The claims folder must be made available to the examiner(s) prior to the examination for review.  All indicated studies should be performed.  The examiner(s) should address the following:

a) Identify any current, chronic disorder(s) found on examination of the right or left knee.  Definite diagnoses should be provided.  For each diagnosed disability, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current, chronic disorder of the right or left knee began in service, or is due to any incident in service.

The examiner should address the service treatment records that pertain to knee complaints.

b) The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current chronic disorder of the right or left knee was caused, or has been made worse beyond natural progression, by the service-connected right and/or left ankle disabilities.

The examiner must provide a detailed rationale for his conclusions.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that definite opinions with respect to any right and left knee disabilities can be obtained.)

4.  The AOJ must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If a report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


